Title: From Thomas Jefferson to Hague & Lester, 25 October 1793
From: Jefferson, Thomas
To: Hague & Lester



Gentlemen
Monticello Oct. 25. 1793.

Mr. Randolph informs me you are desirous that my goods lodged in your warehouses should be removed. I have just engaged a person to bring up the whole by water in the course of the winter; and that they may be convenient to the watermen, Mr. Randolph has engaged a store for them at Belvedere, to which place he will take immediate measures to have them removed. I am this morning setting out for Philadelphia or it’s neighborhood. If you will be pleased to forward your account to me
 
there at any time before the 1st. of January, I will immediately remit the money to Richmond. After that date it would find me here. I am Gentlemen Your most obedt. servt

Th: Jefferson

